PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HOWARD KEVIN KNUSSMAN,                   
               Plaintiff-Appellee,
                 and
KIMBERLY ANN KNUSSMAN, on behalf
of themselves and their infant
daughter, a/k/a Riley Paige
Knussman,
                            Plaintiff,
                  v.
STATE OF MARYLAND; DAVID B.
MITCHELL, Colonel, individually and
in his official capacity as                       No. 99-2349
Superintendent; DAVID CZORAPINSKI,
Captain, individually and in his
official capacity as Assistant
Commander of Aviation; RONNIE P.
CREEL, First Sergeant, individually
and in his official capacity as
Director of Flight Operations; JILL
D. MULLINEAUX,
               Defendants-Appellants,
                 and
MARYLAND STATE POLICE,
                            Defendant.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
             Walter E. Black, Jr., Senior District Judge.
                           (CA-95-1255-B)
                        Argued: January 26, 2001
                       Decided: November 7, 2001
2                 KNUSSMAN v. STATE OF MARYLAND
      Before WILLIAMS and TRAXLER, Circuit Judges, and
      Gerald Bruce LEE, United States District Judge for the
        Eastern District of Virginia, sitting by designation.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Traxler wrote the majority opinion, in which Judge Williams
joined. Judge Lee wrote an opinion concurring in part and dissenting
in part.


                             COUNSEL

ARGUED: David Phelps Kennedy, Assistant Attorney General, Bal-
timore, Maryland, for Appellants. Robin R. Cockey, COCKEY,
BRENNAN & MALONEY, Salisbury, Maryland, for Appellee. ON
BRIEF: J. Joseph Curran, Jr., Attorney General of Maryland, Betty
Stemley Sconion, Assistant Attorney General, Donald E. Hoffman,
Assistant Attorney General, Baltimore, Maryland, for Appellants.
Deborah A. Jeon, AMERICAN CIVIL LIBERTIES UNION FOUN-
DATION OF MARYLAND, Centreville, Maryland; Sara L. Mandel-
baum, AMERICAN CIVIL LIBERTIES UNION, New York, New
York, for Appellee.


                             OPINION

TRAXLER, Circuit Judge:

   Howard Kevin Knussman, a trooper in the Maryland State Police,
brought an action alleging that the State of Maryland and several indi-
vidual employees of the Maryland State Police (collectively "the
defendants") unlawfully discriminated against him on the basis of his
gender, for which he sought recourse under 42 U.S.C.A. § 1983 (West
Supp. 2000); and that the defendants violated his rights under the
Family and Medical Leave Act of 1993 (FMLA), see 29 U.S.C.A.
§§ 2601 – 2654 (West 1999), for which he sought recourse under
§ 1983 and directly under the FMLA. Following a jury trial and vari-
                   KNUSSMAN v. STATE OF MARYLAND                       3
ous post-trial motions, judgment in the amount of $375,000 was
entered against only one of the defendants — Jill Mullineaux, a civil-
ian employee of the Maryland State Police.

   On appeal, Mullineaux contends that she was entitled to qualified
immunity. Alternatively, she challenges the verdict on several
grounds. We conclude that Mullineaux was not entitled to qualified
immunity; however, we find that the award of damages was exces-
sive. Accordingly, we set aside the jury’s award of damages and
remand for further proceedings on that issue.

                                   I.

   In 1994, Knussman learned that his wife Kimberly was pregnant.
At the time, Knussman held the rank of trooper first class and served
as a paramedic on medevac helicopters in the Aviation Division of the
Maryland State Police ("MSP"). Unfortunately, Kim’s pregnancy was
difficult and ultimately resulted in her confinement to bed rest in the
latter stages prior to delivery. In October 1994, Knussman submitted
a written request to his supervisor asking that Knussman be permitted
to take four to eight weeks of paid "family sick leave" to care for his
wife and spend time with his family following the birth of his child.1
J.A. 121. Eventually, Knussman was informed by the MSP Director
of Flight Operations, First Sergeant Ronnie P. Creel, that there was
"no way" that he would be allowed more than two weeks. Creel testi-
fied that, at the time of Knussman’s request, the Aviation Division
was understaffed. According to Knussman, Creel misinformed him
that if he wanted more leave, he would be forced to take unpaid leave
because the FMLA did not entitle him to further paid leave. Knuss-
man testified that he was unfamiliar with the FMLA because the MSP
had failed to provide proper notice to its employees about their rights
under the FMLA.
  1
   Maryland law permitted a state employee to use paid sick leave for
reasons other than the employee’s own illness, including "for death, ill-
ness, or disability in the employee’s immediate family." Md. Code Ann.,
State Pers. & Pens. § 7-502(b)(2) (1994). The statute was later amended
and reorganized; however, Maryland law still permits this particular use
of a state employee’s sick leave. See Md. Code Ann., State Pers. & Pens.
§ 9-501(b)(2) (1996).
4                  KNUSSMAN v. STATE OF MARYLAND
   In early December, shortly before the Knussmans’ daughter was
born, Jill Mullineaux, manager of the medical leave and benefit sec-
tion of the MSP Personnel Management Division, notified all MSP
employees of a new Maryland statutory provision that allowed the use
of paid sick leave by a state employee to care for a newborn. See Md.
Code Ann., State Pers. & Pens. §§ 7-502(b)(3), 7-508 (1994). The
statute permitted "[p]rimary care givers" to "use, without certification
of illness or disability, up to 30 days of accrued sick leave to care for
[a] child . . . immediately following: . . . the birth of the employee’s
child." Md. Code Ann., State Pers. & Pens. § 7-508(a)(1). A
"[p]rimary care giver" was defined as "an employee who is primarily
responsible for the care and nurturing of a child." Md. Code Ann.,
State Pers. & Pens. § 7-508(a)(1). By contrast, a "[s]econdary care
giver," i.e., "an employee who is secondarily responsible for the care
and nurturing of a child," might use up to 10 days of accrued sick
leave without providing proof of illness or disability. Md. Code Ann.,
State Pers. & Pens. § 7-508(b)(1).2 In contrast to "family sick leave,"
which required an employee to provide verification of a family mem-
ber’s illness, the new "nurturing leave" provision permitted an
employee to use paid sick leave without providing any medical docu-
mentation, since this type of leave was not actually related to the ill-
ness or disability of the employee or the employee’s family.3

   Believing that this "nurturing leave" might afford him more paid
leave than he would receive from his request for "family sick leave,"
Knussman contacted Mullineaux for additional information about
using his accrued sick leave under § 7-508. Specifically, he wanted to
know whether he could qualify as a primary care giver under § 7-
508(a)(1) and take 30 days of paid sick leave. According to Knuss-
man, Mullineaux informed him that only birth mothers could qualify
as primary care givers; fathers would only be permitted to take leave
    2
     Section 7-508 has been amended and recodified, and it now provides
for the use of up to an aggregate of 40 days of accrued sick leave if two
state employees are responsible for the care of a newborn. See Md. Code
Ann., State Pers. & Pens. § 9-505(b)(1) (1996). Section 7-508(b)(1), had
it been in effect at the time, apparently would have applied to the Knuss-
mans, who were both state employees.
   3
     For ease of reference, we adopt the term "nurturing leave." This term,
however, does not appear in the statute.
                   KNUSSMAN v. STATE OF MARYLAND                        5
as secondary care givers since they "couldn’t breast feed a baby." J.A.
136. Mullineaux, who testified that she was merely passing along the
Maryland Department of Personnel’s (DOP) view of "primary care
giver," denied adopting such a categorical interpretation.4 In any case,
Knussman’s superior officers in the Aviation Division, having con-
sulted Mullineaux about the untested nurturing leave provision,
granted him 10 days of paid sick leave as the secondary care giver
under § 7-508(b).

   The Knussmans’ daughter was born on December 9, 1994. Kim-
berly Knussman, however, continued to experience health problems.
Before his authorized 10-day leave expired, Knussman contacted Ser-
geant J.C. Collins, one of his supervisors, and inquired whether his
status could be changed to that of primary care giver and his paid sick
leave extended to 30 days under section 7-508(a). Knussman
explained to Collins that he was the primary care giver for the child
because, given his wife’s condition following delivery, he was per-
forming the majority of the essential functions such as diaper chang-
ing, feeding, bathing and taking the child to the doctor.

   David Czorapinski, the Assistant Commander for the Aviation
Division during this time, learned of Knussman’s inquiry and, unable
to reach Mullineaux, gathered some preliminary information on the
new law himself. Czorapinski learned that the Maryland DOP
intended to take the position that the mother was the primary care
giver and the father was secondary. Czorapinski passed this informa-
tion down the chain-of-command and Knussman was told that it was
unlikely that his paid sick leave would be extended under section 7-
508(a).

  On the day before Knussman was scheduled to return to work,
Knussman made a final attempt at obtaining additional sick leave.
  4
   Mullineaux testified that she never told Knussman that fathers were,
as a class, ineligible for primary care giver status. Rather, Mullineaux’s
version was that she told Knussman, based on information provided by
the state Department of Personnel, "that the birth mother was presumed
to be the primary care giver and if he wanted to qualify as the primary
care giver, he could, if he could provide [supporting] information." J.A.
488.
6                 KNUSSMAN v. STATE OF MARYLAND
Sergeant Carl Lee, one of Knussman’s immediate superiors, had ear-
lier informed Knussman that although nurturing leave as a primary
care giver was probably not an option, Knussman might be eligible
for additional paid leave under the family sick leave provision, see
Md. Code Ann., State Pers. & Pens. § 7-502(b)(2), as long as he
could demonstrate that it was medically necessary for him to care for
his wife. Knussman contacted Mullineaux to find out what informa-
tion he needed to supply for family sick leave.5 During this conversa-
tion, Knussman again discussed his eligibility for nurturing leave as
a primary care provider under section 7-508(a) with Mullineaux, who
explained that "God made women to have babies and, unless [he]
could have a baby, there is no way [he] could be primary care
[giver]," J.A. 153, and that his wife had to be "in a coma or dead,"
J.A. 154, for Knussman to qualify as the primary care giver.

   Mullineaux denied Knussman’s request for paid sick leave under
§ 7-508(a) as a primary care giver. Knussman returned to work as
ordered and immediately filed an administrative grievance on the
grounds that he had been improperly denied primary care giver status
under § 7-508(a). He did not seek review of Mullineaux’s denial of
his request for family sick leave under section 7-502(b)(2). Once the
grievance process was underway, Knussman’s claim went up the
MSP chain-of-command and Mullineaux’s involvement ceased.

   Knussman’s grievance was denied at each stage of the four-level
grievance procedure. By the time Knussman reached step two, which
consisted of a review conference held by Knussman’s Assistant Com-
manding Officer Czorapinski, the MSP apparently had retreated from
Mullineaux’s earlier, categorical classification of mothers as primary
care givers and fathers as secondary providers. Czorapinski testified
    5
   Knussman subsequently submitted a letter from Kimberly Knuss-
man’s doctor in support of his request for family sick leave; however,
Mullineaux concluded that the letter was insufficient to justify family
sick leave because "it [did not] say what care [Knussman was] going to
provide, and it [did not] say that [Knussman] need[ed] to be home . . .
like it’s [Knussman’s] choice and not the doctor’s requirement." J.A.
827. Although Czorapinski suggested to Knussman that the deficiencies
could be easily corrected, Knussman refused "to pursue this option any
further." J.A. 828.
                   KNUSSMAN v. STATE OF MARYLAND                       7
that prior to the grievance conference, he notified Knussman that the
DOP had "recanted [its] policy [that] mother’s primary, father’s sec-
ondary," J.A. 840, and that Knussman was indeed eligible for primary
care giver status and could qualify by providing "some information on
why you are the primary caregiver." J.A. 841. And, Knussman
acknowledged that Czorapinski explained that he would be trying to
determine during the step two grievance conference whether Knuss-
man was the primary care giver. Also, Czorapinski’s later written rul-
ing explained that "the overall issue of primary vs. secondary was still
a matter to be resolved in [Knussman’s] case" and that Knussman was
told to "be prepared to establish himself as primary care giver at the
conference." J.A. 1208. Thus, Czorapinski, interpreting the statute to
permit only one primary care giver, offered Knussman the opportu-
nity to demonstrate that he was that person.

   After a formal conference with Knussman and his lawyer,
Czorapinski denied Knussman’s grievance, reasoning that Knussman
failed to present enough evidence to support his claim of primary sta-
tus:

       The grievance filed by Tfc. Knussman states that Mrs.
    Knussman had medical complications during and after preg-
    nancy that necessitated him to assume primary child care
    responsibilities. [The documents] presented to verify this
    necessity fail to make any argument in that regard. . . .

       All indications are that Mrs. Knussman was capable of
    providing for the care and nurturing of their child after birth.
    She was off on maternity leave from December 9, 1994
    when the child was born until January 23, 1995 when she
    was certified fit for full time work, a period equivalent to the
    30 days allowed by the statute involved in this matter. Addi-
    tionally, there was nothing offered to indicate that she was
    unwilling or otherwise unable to provide care for the child.
    Basically speaking, she was receiving all of the benefits
    afforded by statute.

       Taking into consideration all of these facts, Mrs. Knuss-
    man has to be identified as the primary care giver in this
    instance. Tfc. Knussman has not shown any difference
8                  KNUSSMAN v. STATE OF MARYLAND
    between himself and Mrs. Knussman in skill, talent or abil-
    ity in providing care and nurturing for the child. Since Mrs.
    Knussman was already receiving benefits equal to those
    specified for primary care givers according to statute, there
    is no reason to extend similar primary care benefits [to] Tfc.
    Knussman. He was afforded benefits of [a] secondary care
    provider as he was rightfully entitled. While Tfc. Knussman
    may have desired the designation as primary, he has failed
    to justify that claim.

J.A. 1209-10. Essentially, Czorapinski believed that Kimberly Knuss-
man, who was also a state employee, was enjoying the benefits of
nurturing leave as a primary care giver because, following delivery,
she took sick leave for a 30-day period — the same amount of time
afforded a primary care giver under § 7-508(a). Thus, Czorapinski
was concerned that both Knussmans were attempting to qualify as the
primary care giver for their daughter when the statute indicated only
one person could qualify. At trial, Knussman presented evidence that,
prior to the step two grievance conference, Mullineaux and Czorapin-
ski were made aware of the fact the Kimberly Knussman was, in fact,
on sick leave for her own disability resulting from the difficult preg-
nancy. Following Czorapinski’s decision, Knussman pursued his
complaint through the two remaining steps of the internal grievance
procedure without success.

   Knussman then filed a three-count action in federal court. In Count
I, Knussman sought relief under § 1983, claiming that his leave
request under § 7-508(a) was denied as a result of gender discrimina-
tion in violation of the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution. In Count II, Knussman
asserted that the denial of his request for additional paid leave vio-
lated the FMLA. See 29 U.S.C.A. § 2612(d)(2)(A) ("An eligible
employee may elect . . . to substitute any of the accrued paid . . . per-
sonal leave, or family leave of the employee for leave provided under
[the FMLA] for any part of the 12-week period of such leave . . . .").
Knussman brought Count II directly under the FMLA as well as
under § 1983. Third, Knussman asserted a claim under the Maryland
Equal Rights Amendment but subsequently agreed to dismiss it. He
named as defendants the State of Maryland, the MSP, and several
employees of the MSP, in both their individual and official capacities:
                  KNUSSMAN v. STATE OF MARYLAND                       9
Mullineaux, Czorapinski, Creel, and Colonel David B. Mitchell,
Superintendent of the MSP.

   Initially, the defendants moved to dismiss Counts I and II on the
grounds that the Eleventh Amendment afforded immunity from suit
to the State of Maryland, the MSP, and the individual defendants in
their official capacities. The district court dismissed Knussman’s
§ 1983 equal protection claim under Count I as to the State of Mary-
land, the MSP, and the individual defendants in their official capaci-
ties to the extent the claims sought money damages. See Knussman
v. State of Maryland, 935 F. Supp. 659, 663-64 (D. Md. 1996). The
district court denied the motion to dismiss with respect to Knussman’s
claims under Count II that the defendants violated the FMLA. See id.
at 664.

   After a period of discovery, the defendants moved for summary
judgment on the grounds that they were entitled to qualified immunity
and that Knussman could not prove an equal protection violation in
the first place. With respect to Knussman’s equal protection claim
under § 1983 (Count I), the court concluded that the facts, viewed in
the light most favorable to Knussman, indicated that the defendants
applied a gender-based presumption that the birth mother was the pri-
mary care giver, which would amount to an equal protection viola-
tion. See Knussman v. State of Maryland, 16 F. Supp. 2d 601, 611-12
(D. Md. 1998) ("Knussman II"). The district court further concluded
that the defendants were not entitled to qualified immunity because
it was well-established at the time that gender discrimination in
employment was prohibited under the Fourteenth Amendment:

    Although the Maryland leave law had been amended effec-
    tive less than one month before [Knussman] requested leave
    and the DOP had not issued any guidelines regarding appli-
    cation of the amended law, the right to equal protection is
    a well-established principle. It is also clear that gender dis-
    crimination violates the equal protection clause. Discrimina-
    tory application of a gender neutral state law is patently
    illegal and defendants should have known at least this much.

Id. at 612. As for the FMLA claims (Count II), however, the district
court granted qualified immunity to all of the individual defendants
in their individual capacities. See id. at 611.
10                 KNUSSMAN v. STATE OF MARYLAND
   Thus, the case went to trial on portions of both counts in the com-
plaint. As for Count I, Knussman’s § 1983 equal protection claim
remained intact against the State of Maryland (but only for declara-
tory and injunctive relief) and the defendants in their individual
capacities. At the close of the evidence, the court submitted the ques-
tion of qualified immunity to the jury as well as the ultimate question
of liability. The jury concluded that each defendant denied Knuss-
man’s request for leave because of his gender; however, the jury also
found that every defendant except Mullineaux was entitled to quali-
fied immunity. Knussman does not challenge this conclusion on
appeal. On Count II, the FMLA claim brought under both the FMLA
and § 1983 against the State of Maryland and the defendants in their
official capacities, the jury concluded that all of the defendants denied
Knussman leave to which he was entitled under the FMLA. The jury
awarded Knussman the sum of $375,000 in damages.

   The defendants moved for judgment as a matter of law pursuant to
Rule 50(b) of the Federal Rules of Civil Procedure, or, alternatively,
for a new trial under Rule 59(a). See Knussman v. State of Maryland,
65 F. Supp. 2d 353, 354 (D. Md. 1999) ("Knussman III"). The district
court rejected Mullineaux’s renewed argument that she was entitled
to qualified immunity:

     The Court finds no reason to disturb the jury’s findings in
     this regard. A jury could have reasonably concluded from
     the evidence that Mullineaux, as the personnel officer in the
     State’s Personnel Management Division, should have recog-
     nized that she was applying a gender neutral leave statute in
     a discriminatory manner by making only men prove they are
     primary care givers to a newborn or adopted child.

Knussman III, 65 F. Supp. 2d at 360.

   The defendants also raised various challenges to the damages
awarded by the jury on Count II, the FMLA claim. Ultimately, the
district court vacated the jury’s verdict on Count II and "amend[ed]
the judgment to remove the State and the individual defendants in
their official capacities from liability for money damages." Id. at 360.
Thus, Mullineaux became the only defendant subject to monetary lia-
bility. She argued that the $375,000 award of damages was excessive.
                    KNUSSMAN v. STATE OF MARYLAND                          11
The district court rejected this argument, concluding there was suffi-
cient evidence for the jury to conclude that Knussman suffered signif-
icant emotional damage. See id.

   On appeal, Mullineaux contends that she was entitled to qualified
immunity on Knussman’s equal protection claim under § 1983. She
also challenges, on multiple grounds, the jury’s verdict as well as the
court’s jury instructions.6

                                     II.

   First, we turn to defendant Mullineaux’s argument that she was
entitled to qualified immunity from Knussman’s claims. Public offi-
cials "are protected by qualified immunity when performing their
duties within the scope of their employment insofar as their conduct
does not breach ‘clearly established statutory or constitutional rights
of which a reasonable person would have known.’" Sigman v. Town
of Chapel Hill, 161 F.3d 782, 786 (4th Cir. 1998) (quoting Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982)). "The reasonableness inquiry
is an objective one, measured by reference to clearly established law."
Milstead v. Kibler, 243 F.3d 157, 161 (4th Cir. 2001) (internal quota-
tion marks omitted). Essentially, officials

      performing a discretionary function enjoy an immunity that
      shields them from liability for civil damages unless (1) the
      officers’ conduct violates a federal statutory or constitu-
      tional right, and (2) the right was clearly established at the
      time of the conduct, such that (3) an objectively reasonable
      officer would have understood that the conduct violated that
      right.

  6
    We need not address whether the Eleventh Amendment permits
Knussman to bring an FMLA claim against the States and the defendants
in their official capacities. The district court vacated the jury’s verdict on
Count II and Knussman has not appealed that decision. In light of our
disposition of this appeal, there is no need to determine whether the sub-
mission of the FMLA claim to the jury tainted the verdict, and hence no
need to examine the viability of Knussman’s FMLA claim.
12                 KNUSSMAN v. STATE OF MARYLAND
Id.; see Anderson v. Creighton, 483 U.S. 635, 638-40 (1987).

   Wilson v. Layne, 526 U.S. 603 (1999), instructs that "[a] court eval-
uating a claim of qualified immunity ‘must first determine whether
the plaintiff has alleged the deprivation of an actual constitutional
right at all, and if so, proceed to determine whether that right was
clearly established at the time of the alleged violation.’" Id. at 609
(emphasis added) (quoting Conn v. Gabbert, 526 U.S. 286, 290
(1999)); Saucier v. Katz, 533 U.S. ___, No. 99-1977, slip op. at 5
(June 18, 2001). "Were courts to rule on qualified immunity without
determining the constitutionality of the challenged conduct, ‘stan-
dards of official conduct would tend to remain uncertain, to the detri-
ment both of officials and individuals. An immunity determination,
with nothing more, provides no clear standard, constitutional or non-
constitutional.’" Kibler, 243 F.3d at 162 (quoting County of Sacra-
mento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

   The initial question, therefore, is whether a violation of a constitu-
tional right has been demonstrated. See Wilson, 526 U.S. at 609. "If
so, we may proceed to determine whether [the official] is entitled to
qualified immunity or whether, because he ran afoul of clearly estab-
lished constitutional rights, he is to be held personally accountable for
his unlawful conduct." Doe v. Broderick, 225 F.3d 440, 446 (4th Cir.
2000).

   Mullineaux moved for qualified immunity at the summary judg-
ment stage under Rule 56 of the Federal Rules of Civil Procedure.
The district court denied the motion. See Knussman II, 16 F. Supp.
2d at 612. The case proceeded to trial and the district court submitted
the question of qualified immunity to the jury. With regard to the
question of whether Knussman established a constitutional violation,
the court instructed the jury that "[t]he government and its officials
may employ a sex-based classification or policy only if they can dem-
onstrate an exceedingly persuasive justification for the policy and can
show that the discriminatory classification is substantially related to
the achievement of governmental objectives." J.A. 1091-92. The jury
was further instructed that "[w]here a law is gender neutral on its face,
discriminatory application of that law is unconstitutional." J.A. 1092.
The district court then explained that even if the jury were to conclude
that the defendants discriminated based on gender, the defendants
                   KNUSSMAN v. STATE OF MARYLAND                       13
could escape liability if they were entitled to qualified immunity, i.e.,
"if at the time [they] discriminated based on gender [they] neither
knew nor should have known that [their] actions were contrary to fed-
eral law." J.A. 1092. The jury was told that at the time in question,
it was clearly established federal law that "gender discrimination vio-
lates the equal protection clause." J.A. 1092. The jury concluded that
all of the individual defendants except Mullineaux were entitled to
qualified immunity.

   Mullineaux renewed her motion at the post-verdict stage under
Rule 50(b). The district judge, in reviewing the Rule 50(b) motion,
refused to disturb the jury’s determination that Mullineaux was not
entitled to qualified immunity. See Knussman III, 65 F. Supp. 2d at
360-61. Ultimately, it is this decision that we are reviewing. On
appeal, we consider the district court’s ruling on the Rule 50(b)
motion in light of the full trial record rather than the court’s denial of
summary judgment under Rule 56(c) on less than a full record. See
Chesapeake Paper Prods. Co. v. Stone & Webster Eng’g Corp., 51
F.3d 1229, 1236-37 (4th Cir. 1995). Our review of the district court’s
denial of Mullineaux’s Rule 50(b) motion is de novo, and we view the
evidence in the light most favorable to Knussman. See Austin v. Para-
mount Parks, Inc., 195 F.3d 715, 727 (4th Cir. 1999).

   Before turning to our analysis of whether Mullineaux is entitled to
qualified immunity, we pause to note that, although the jury may be
suited for making factual findings relevant to the question of qualified
immunity, we believe it is far better for the court, not the jury, to
answer the ultimate legal question of whether a defendant is entitled
to qualified immunity. See Warren v. Dwyer, 906 F.2d 70, 76 (2nd
Cir. 1990) ("The ultimate legal determination whether, on the facts
found, a reasonable police officer should have known he acted unlaw-
fully is a question of law better left for the court to decide."). The
nature of the analysis — requiring an examination of current federal
law and federal law as it existed at the time of the alleged violation
— makes for an awkward determination by the jury, at best. But,
since the issue has not been raised, we will leave for another day the
question of whether it is ever appropriate for a jury to answer the ulti-
mate legal question of a defendant’s entitlement to qualified immu-
nity.
14                 KNUSSMAN v. STATE OF MARYLAND
                                   A.

   We first consider the issue of whether the evidence adduced at trial
is sufficient to establish that Mullineaux committed a constitutional
violation under the law as it currently stands. In a nutshell, Knuss-
man’s contention is that Mullineaux applied a facially neutral statute
unequally solely on the basis of a gender stereotype in violation of the
Equal Protection Clause of the Fourteenth Amendment. The only dis-
tinction created by the statute was between "primary care givers" and
"secondary care givers," the former being entitled to 30 days of
accrued sick leave to care for a newborn and the latter being entitled
to 10 days of accrued sick leave. See Md. Code Ann., State Pers. &
Pens. § 7-508. The statute made no reference to gender. Rather, the
gender classification was created in the application of § 7-508.
Viewed in the light most favorable to Knussman, Mullineaux, based
on the comments of an administrative assistant to the DOP’s Director
of Legislation, took the position that only mothers could qualify for
additional paid leave as primary care givers under § 7-508(a). Essen-
tially, Mullineaux applied an irrebutable presumption that the mother
is the primary care giver, and therefore entitled to greater employment
benefits.7

   We agree with Knussman that Mullineaux’s conduct violated his
rights under the Equal Protection Clause. Government classifications
drawn on the basis of gender have been viewed with suspicion for
three decades, beginning with the Supreme Court’s decision in Reed
v. Reed, 404 U.S. 71, 77 (1971), in which the Court condemned "dis-
similar treatment for men and women who are . . . similarly situated."
As its equal protection jurisprudence developed in subsequent cases,
the Court did not view gender classifications as "benign":
  7
   The fact that Mullineaux told Knussman that he would be eligible for
primary care giver status if his wife were "in a coma or dead" is of no
moment. That was the same as telling Knussman he could never qualify.
If Knussman is given the benefit of the doubt, the evidence establishes
that Mullineaux categorically denied fathers eligibility for primary care
giver status. Thus, it is unnecessary for us to decide whether Mullineaux
could have constitutionally applied a truly rebuttable presumption in
favor of the mother.
                   KNUSSMAN v. STATE OF MARYLAND                          15
    [S]ince sex, like race and national origin, is an immutable
    characteristic determined solely by the accident of birth, the
    imposition of special disabilities upon the members of a par-
    ticular sex because of their sex would seem to violate "the
    basic concept of our system that legal burdens should bear
    some relationship to individual responsibility . . . ." And
    what differentiates sex from such nonsuspect [classifica-
    tions] as intelligence or physical disability . . . is that the sex
    characteristics frequently bears no relation to ability to per-
    form or contribute to society.

Frontiero v. Richardson, 411 U.S. 677, 686 (1973) (first ellipsis in
original) (citation omitted); see United States v. Virginia, 518 U.S.
515, 532 (1996) ("VMI") ("Since Reed, the Court has repeatedly rec-
ognized that neither federal nor state government acts compatibly
with the equal protection principle when a law or official policy
denies to women, simply because they are women, full citizenship
stature. . . ."). Thus, a gender classification is subject to heightened
scrutiny and will fail unless it "serve[s] important governmental
objectives and [is] substantially related to achievement of those objec-
tives." Craig v. Boren, 429 U.S. 190, 197 (1976); see Wengler v.
Druggists Mut. Ins. Co., 446 U.S. 142, 150 (1980); see also Mitchell
v. Commissioner of the Social Security Administration, 182 F.3d 272,
274 (4th Cir.) ("[C]ertain quasi-suspect classifications, such as gender
and illegitimacy, are subject to an intermediate form of scrutiny and
will be upheld if ‘substantially related to a sufficiently important gov-
ernmental interest.’" (quoting City of Cleburne, Texas v. Cleburne
Living Ctr., 473 U.S. 432, 441 (1996)), cert. denied, 528 U.S. 9444
(1999).

   In particular, justifications for gender-based distinctions that are
rooted in "overbroad generalizations about the different talents,
capacities, or preferences of males and females" will not suffice. VMI,
518 U.S. at 533. "Legislative classifications which distribute benefits
and burdens on the basis of gender carry the inherent risk of reinforc-
ing stereotypes about the ‘proper place’ of women and their need for
special protection." Orr v. Orr, 440 U.S. 268, 283 (1979). Thus, gen-
der classifications that appear to rest on nothing more than conven-
tional notions about the proper station in society for males and
females have been declared invalid time and again by the Supreme
16                KNUSSMAN v. STATE OF MARYLAND
Court. For example, in Frontiero, the Supreme Court invalidated a
federal statute that permitted a male member of the uniformed ser-
vices automatically to claim his wife, for purposes of obtaining addi-
tional benefits, as a dependent, but precluded a female member from
so claiming her husband unless she could demonstrate that he was, in
fact, dependent upon her for more than half of his support. See 411
U.S. at 678-79. The Court concluded that the purported reason for the
different treatment of males and females, administrative convenience,
was premised on the impermissibly broad assumption that wives are
dependent upon their husbands for support. See id. at 689 (rejecting
the Government’s argument "that Congress might reasonably have
concluded that it would be both cheaper and easier simply conclu-
sively to presume that wives of male members are financially depen-
dent upon their husbands"). In Wengler, the Supreme Court struck
down a Missouri workers’ compensation provision that automatically
paid death benefits to a widow but required a widower to demonstrate
that he was actually dependent on his wife’s earnings or that he was
mentally or physically incapacitated. The Wengler Court again
rejected the stereotypical justification offered for treating males and
females differently — "that most women are dependent on male wage
earners and that it is more efficient to presume dependency in the case
of women than to engage in case-to-case determination[s]." 446 U.S.
at 151. And, in Weinberger v. Wiesenfeld, 420 U.S. 636 (1975), the
Supreme Court invalidated a provision of the Social Security Act that
paid benefits to a widow and her minor children based on her
deceased husband’s earnings but, in the case of a deceased wife, pro-
vided benefits only to the minor children and not the widower. See id.
at 637-39. The section of the Social Security Act at issue there was
premised upon "the notion that men are more likely than women to
be the primary supporters of their spouses and children." Id. at 645;
see also Califano v. Goldfarb, 430 U.S. 199, 201-02 (1977) (invali-
dating Social Security provision requiring a widower, but not a
widow, to prove dependency); Orr, 440 U.S. at 280-83 (holding
unconstitutional an Alabama statute making alimony available to
wives only).

   Gender classifications based upon generalizations about typical
gender roles in the raising and nurturing of children have met a simi-
lar fate. In Stanley v. Illinois, 405 U.S. 645 (1972), the Court deter-
mined that an Illinois statute was infirm under equal protection
                   KNUSSMAN v. STATE OF MARYLAND                      17
principles where unmarried fathers were presumed to be unfit to raise
their children but married mothers (as well as married fathers) were
presumed fit, meaning that "the children of unwed fathers [became]
wards of the State upon the death of the mother." Id. at 646. The
Court determined that "all Illinois parents are constitutionally entitled
to a hearing on their fitness before their children are removed from
their custody" and that denying a hearing to unwed fathers while
granting it to unwed mothers (and married fathers) "is inescapably
contrary to the Equal Protection Clause." Id. at 658; see also Weinber-
ger, 420 U.S. at 652 (observing that "a father, no less than a mother,
has a constitutionally protected right to the companionship, care, cus-
tody, and management of the children" (internal quotation marks
omitted)).

   In Caban v. Mohammed, 441 U.S. 380 (1979), the Court specifi-
cally rejected the argument that a state can classify based solely upon
the idea that the maternal child-raising role is necessarily primary.
There, a New York law gave unwed mothers the power to block the
adoption of their children, in the majority of cases, by withholding
consent; unwed fathers — even those with a substantial relationship
with their children — did not enjoy the same power. Thus, the statute
in Caban treated unmarried parents differently based on their gender.
In holding that the statute did not bear a substantial relation to an
important governmental interest, the Court rejected the argument that
"the distinction is justified by a fundamental difference between
maternal and paternal relations—that ‘a natural mother, absent special
circumstances, bears a closer relationship with her child . . . than a
father does.’" Id. at 388 (ellipsis in original). The Caban Court
observed that "[c]ontrary to appellees’ argument and to the apparent
presumption underlying [the New York statute], maternal and pater-
nal roles are not invariably different in importance" and thus "rejec-
t[ed] . . . the claim that the broad, gender-based distinction of [the
statute] is required by any universal difference between maternal and
paternal relations at every phase of a child’s development." Id. at 389.

  The defendants have not even attempted to explain how an irrebutt-
able presumption in favor of the mother under § 7-508 relates to an
important state interest. We conclude that the presumption employed
by Mullineaux here was not substantially related to an important gov-
18                  KNUSSMAN v. STATE OF MARYLAND
ernmental interest and, therefore, was not permissible under the Equal
Protection Clause.8

                                     B.

   We next must decide whether Mullineaux’s actions contravened
"clearly established statutory or constitutional rights of which a rea-
sonable person would have known." Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982). "Clearly established for purposes of qualified immu-
nity means that the contours of the right must be sufficiently clear that
a reasonable official would understand that what he is doing violates
that right." Wilson, 526 U.S. at 614-15 (alterations and internal quota-
tion marks omitted). Although it is not required that the exact action
at issue has been previously determined to be unlawful, "in the light
of pre-existing law the unlawfulness must be apparent." Id. at 615
(internal quotation marks omitted); Saucier, 533 U.S. ___, No. 99-
1977, slip op. at 6. Wilson reiterated that "the right allegedly violated
must be defined at the appropriate level of specificity before a court
can determine if it was clearly established." Id. Therefore, our analy-
sis of whether the constitutional right at issue was clearly established
must proceed "at a high level of particularity." Edwards v. City of
Goldsboro, 178 F.3d 231, 250-51 (4th Cir. 1999).9
   8
     We agree with the concurring opinion to the extent that it highlights
the general proposition that the discriminatory application of a statute
that is neutral on its face violates the Equal Protection Clause. See Sylvia
Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818-19 (4th Cir. 1995).
Respectfully, however, we doubt that we have mischaracterized the
nature of the constitutional right at issue by not focusing on the distinc-
tion between a gender classification created by legislative enactment and
one created by the actions of a single state official. See O’Bar v. Pinion,
953 F.2d 74, 81 (4th Cir. 1991) ("When we conduct an equal protection
review of the individualized decision of a state official made within his
lawful authority, we apply the same analysis as is commonly used in the
context of allegedly unlawful legislative decisions.").
   9
     Here, the concurring opinion departs and would, like the district court,
define the right in fairly broad terms: whether "a person’s right not to
have a gender neutral statute applied in a discriminatory manner" was
clearly established in 1994. Such a broad definition is not faithful to the
particularity principle which "mandates that courts refer to concrete
                    KNUSSMAN v. STATE OF MARYLAND                          19
   We view the relevant constitutional question as follows: was the
law clearly established in December 1994 that the equal protection
clause prohibited a state agency from permitting only mothers, never
fathers, to take child-nurturing leave benefits available to the primary
care giver for a newborn? We think the decisions outlined above dem-
onstrate that it was.

   Mullineaux contends that the law was not clear because the
Supreme Court had determined on a number of occasions that equal
protection principles permit government officials to distribute
employment-related benefits pursuant to gender-based classifications.
In the decisions cited by Mullineaux, however, the gender-based clas-
sification was linked to something other than a sexual stereotype. For
example, Mullineaux relies on Geduldig v. Aiello, 417 U.S. 484
(1974). In our view, Geduldig does not cloud the issue. In Geduldig,
the Court upheld a California insurance statute that excluded
pregnancy-related disabilities from coverage against an equal protec-
tion challenge, observing that the exclusion of disabilities relating to
normal childbirth (as well as other short-term disabilities not related
to pregnancy) represented a permissible policy choice aimed at main-
taining the solvency of the insurance program. See id. at 494-97.
Geduldig distinguished the Frontiero line of decisions:

     The California insurance program does not exclude anyone
     from benefit eligibility because of gender but merely
     removes one physical condition—pregnancy—from the list
     of compensable disabilities. While it is true that only women
     can become pregnant, it does not follow that every legisla-

applications of abstract concepts to determine whether the right is clearly
established." Amaechi v. West, 237 F.3d 356, 362 (4th Cir. 2001). In our
view, defining the right so broadly is not too far removed from framing
the issue as whether it was clearly established that a person had the right
not to be discriminated against based on gender. Such a definition is too
general to provide state officials with adequate guidance on the constitu-
tional limits to their conduct. Cf. Wilson, 526 U.S. at 615 (rejecting the
notion that "any violation of the Fourth Amendment [by an officer] is
‘clearly established,’ since it is clearly established that the protections of
the Fourth Amendment apply to the actions of the police.").
20                 KNUSSMAN v. STATE OF MARYLAND
     tive classification concerning pregnancy is a sex-based clas-
     sification like those considered in Reed . . . and Frontiero
     . . . . Normal pregnancy is an objectively identifiable physi-
     cal condition with unique characteristics. Absent a showing
     that distinctions involving pregnancy are mere pretexts
     designed to effect an invidious discrimination against the
     members of one sex or the other, lawmakers are constitu-
     tionally free to include or exclude pregnancy from the cov-
     erage of legislation such as this on any reasonable basis, just
     as with respect to any other physical condition.

Id. at 496 n.20. Likewise, Mullineaux’s reliance on decisions such as
Califano v. Webster, 430 U.S. 313 (1977) (per curiam), is unavailing.
In Webster, the Court approved a provision of the Social Security Act
that afforded women a more favorable method of calculating "old-age
insurance benefits" than for similarly situated males, see id. at 314-16,
because Congress aimed the statute at reducing "the disparity in eco-
nomic condition between men and women caused by the long history
of discrimination," id. at 317. Thus, the statute’s disparate treatment
of men and women "was not the accidental byproduct of a traditional
way of thinking about females." Id. at 320 (internal quotation marks
omitted).

   The authority cited by Mullineaux actually underscores our conclu-
sion regarding the clarity of the law in December 1994. Mullineaux’s
distribution of sick leave benefits under § 7-508 was a by-product of
traditional ideas about a woman’s role in rearing a child, which was
clearly impermissible under the Equal Protection Clause of the Four-
teenth Amendment at the time in question.

   Accordingly, we affirm the denial of qualified immunity to Mul-
lineaux and the jury’s verdict with respect to liability. Given our find-
ing in this regard, we need not consider the effect of the overly broad
definition of the constitutional right contained in the jury instructions.

                                   III.

   Mullineaux seeks a new trial on damages, raising several chal-
lenges to the jury’s award of $375,000. Mullineaux’s principal argu-
ment is that the verdict was excessive and that the district court erred
                   KNUSSMAN v. STATE OF MARYLAND                      21
in refusing to grant a new trial on this basis. See Knussman III, 65 F.
Supp. 2d at 360. We review a district court’s denial of a Rule 59
motion for a new trial for abuse of discretion. See Cline v. Wal-Mart
Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998). On a Rule 59 motion,
the district court must

    set aside the verdict and grant a new trial[ ] if . . . (1) the
    verdict is against the clear weight of the evidence, or (2) is
    based upon evidence which is false, or (3) will result in a
    miscarriage of justice, even though there may be substantial
    evidence which would prevent the direction of a verdict.

Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d
587, 594 (4th Cir. 1996) (quoting Aetna Casualty & Sur. Co. v.
Yeatts, 122 F.2d 350, 352-53 (4th Cir. 1941)). On an excessiveness
challenge, we review a jury’s determination of the amount of com-
pensatory damages under the first two prongs of the Rule 59 standard:
"‘whether the jury’s verdict is against the weight of the evidence or
based on evidence which is false.’" Cline, 144 F.3d at 305 (quoting
Atlas Food, 99 F.3d at 594).

   Knussman sought damages solely for emotional distress that he
claimed to have suffered because of Mullineaux’s actions. He did not
suffer any direct pecuniary harms such as loss of income. Compensa-
tory damages for emotional injuries are recoverable under § 1983. See
Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986)
("[C]ompensatory damages may include not only out-of-pocket loss
and other monetary harms, but also such injuries as impairment of
reputation . . ., personal humiliation, and mental anguish and suffer-
ing." (internal quotation marks omitted) (ellipsis in original)); Carey
v. Piphus, 435 U.S. 247, 263-64 (1978). Damages under § 1983 are
intended to compensate for actual injuries caused by constitutional
violations; therefore, a § 1983 plaintiff alleging emotional distress
must demonstrate that the emotional duress resulted from the consti-
tutional violation itself. See Carey, 435 U.S. at 263. The plaintiff must
adduce sufficient evidence "that such distress did in fact occur and
that its cause was the constitutional deprivation itself and cannot be
attributable to other causes." Price v. City of Charlotte, North Caro-
lina, 93 F.3d 1241, 1250 (4th Cir. 1996); see Hetzel v. County of
Prince William, 89 F.3d 169, 171-72 (4th Cir. 1996) (concluding
22                 KNUSSMAN v. STATE OF MARYLAND
compensatory damages award on a retaliation claim under § 1983 was
excessive because "only a part of Hetzel’s harms [were] properly
attributed to appellants’ retaliatory actions. Much, if not all, of Het-
zel’s claimed distress was actually caused by her erroneous belief
that she was the victim of invidious discrimination, and of course,
given the jury’s findings for the defendants on all of Hetzel’s claims
of discrimination, Hetzel is entitled to no damages for any injuries
which were caused by her belief that she was [discriminated against]"
(emphasis in original)). A plaintiff seeking compensatory damages for
emotional injuries cannot rely on "conclusory statements that the
plaintiff suffered emotional distress [or] the mere fact that a constitu-
tional violation occurred," but, rather, "the testimony must establish
that the plaintiff suffered demonstrable emotional distress, which
must be sufficiently articulated." Price, 93 F.3d at 1254.

   In determining whether an award of damages for emotional distress
for a constitutional deprivation is excessive, an appellate court may
look to a number of factors: medical attention resulting from the emo-
tional duress; psychiatric or psychological treatment; the degree of
such mental distress; the factual context in which the emotional dis-
tress developed; evidence corroborating the testimony of the plaintiff;
the nexus between the conduct of the defendant and the emotional
distress; mitigating circumstances, if any; physical injuries suffered as
a result of emotional distress; and loss of income, if any. See id. A
substantial award of compensatory damages like Knussman’s "must
be proportional to the actual injury incurred" and "must focus on the
real injury sustained." Hetzel, 89 F.3d at 173 (internal quotation
marks omitted).

   Knussman presented sufficient evidence for the jury to conclude
that the emotional distress and mental anxiety he experienced was a
genuine injury resulting, at least to some extent, from Mullineaux’s
equal protection violation. Knussman testified that he was "particu-
larly disgusted" with Mullineaux’s comments that Knussman could
not qualify for primary care giver status because he could not breast
feed and that Kimberly Knussman would have to die or slip into a
coma for him to become eligible. He indicated that in March 1995 —
approximately one month before Knussman initiated this lawsuit —
he began experiencing anxiety and losing sleep as a result of "the
comments by Miss Mullineaux" as well as the commencement of the
                   KNUSSMAN v. STATE OF MARYLAND                        23
internal grievance process. J.A. 196. According to Knussman, by the
fall of 1996, his anxiety had begun to manifest itself as "chest pain"
and "palpitations," and he decided to seek professional help. He was
eventually prescribed medication to manage his symptoms of depres-
sion. Moreover, Knussman presented medical evidence to corroborate
his testimony that he was experiencing emotional distress. Dr. Susan
Toler, a clinical psychologist who treated Knussman, testified that by
1996, Knussman was frequently experiencing "panic attack[s]," J.A.
548, which Dr. Toler attributed to Knussman’s "dispute with his
employer over leave." J.A. 550. Dr. Toler diagnosed Knussman with
"major depressive disorder," J.A. 560, and occupation-related "adjust-
ment disorder," J.A. 561. Dr. Lydia Wenz, a treating psychiatrist, con-
curred in the diagnosis of major depressive disorder. Thus, Knussman
was entitled to recover some amount of compensatory damages for
emotional distress.

   The nexus, however, between Mullineaux’s unconstitutional con-
duct and Knussman’s emotional injuries is attenuated, and this is a
factor for us to consider in assessing whether Knussman’s award for
emotional distress is excessive. See Price, 93 F.3d at 1254.10 Mul-
lineaux abridged Knussman’s constitutional rights by denying him the
same opportunity to qualify for primary care giver status as would be
afforded a mother. Mullineaux’s role, however, was limited to the ini-
tial denial of Knussman’s request for primary care giver status under
§ 7-508. Once the internal grievance process was underway, Mul-
lineaux’s involvement ceased.

  Furthermore, the evidence linked a large portion of Knussman’s
emotional difficulties to the litigation of this action and, to some
  10
    In reviewing whether the award is excessive, we consider factors that
are neither new nor amorphous. Rather, our court listed these general
factors in Price. See 93 F.3d at 1254. The strength of the nexus between
the defendant’s conduct and the emotional distress suffered is one of the
factors to consider — we have not created any new standard. Nor have
we suggested that "uncontroverted medical testimony" is legally insuffi-
cient to establish causation; indeed, if the evidence was not sufficient to
establish causation, then the question would be whether Knussman is
entitled to any damages at all. Here, we are only concerned with how
much.
24                 KNUSSMAN v. STATE OF MARYLAND
extent, the general MSP "grievance process" rather than Mullineaux’s
unconstitutional conduct. Dr. Toler explained that Knussman began
experiencing physical symptoms related to anxiety as a result of the
"tensions that were building between himself and his employer over
. . . this request for child leave, and then that he had appealed the
decision, and . . . there was a series of administrative procedures that
he became involved with and around appeals or grievances or what-
ever." J.A. 550. Dr. Toler opined that following the original leave
denial, Knussman began feeling anxiety and stress that increased at
every stage of the internal grievance procedure and the litigation pro-
cess. The litigation of Knussman’s claims "magnified the conflicts
with the employer, and . . . directly impacted his sleep," J.A. 558, and
intensified "the adversarial relationship that had evolved and devel-
oped over the course of the years," J.A. 571. Dr. Toler acknowledged
that Knussman’s symptoms of anxiety "elevate[d] during periods of
more activity in the litigation" and "dissipated during periods of low
activity in the litigation." J.A. 588. According to Dr. Toler, Knuss-
man’s depressive symptoms — his sleeplessness, inability to concen-
trate and lack of zest for life — were not alleviated when he was
granted leave for the birth of his second child "because, by that time,
the litigation was well under way and there were a lot of activities
around the first grievance and complaint that continued to wear on
him." J.A. 580. And, Dr. Toler’s treatment plan included a recom-
mendation that Knussman resolve the litigation. Dr. Wenz recom-
mended a similar course.11

   Indeed, any anxiety, stress or other unpleasantness that Knussman
experienced as a by-product of litigation or the grievance process was
not caused by "the constitutional deprivation itself." Price, 93 F.3d at
1250. Such mental distress is "inherent in most litigation" and
although "[i]t can be argued that [Knussman] should not have been
placed in a position where [he] had to assert [his] rights, . . . the same
can be said of the successful plaintiff in any case." School Dist. No.
1, Multnomah County v. Nilsen, 534 P.2d 1135, 1146 (Or. 1975)
  11
    Dr. Wenz’s notes indicated that, in addition to psychotherapy and
medication, she had "discussed with Mr. Knussman that as he is involved
in legal transactions, that until these are resolved, symptoms may persist
to some degree. I have encouraged him to discuss this with his legal
counsel and pursue rapid resolution." J.A. 1203.
                   KNUSSMAN v. STATE OF MARYLAND                        25
(emphasis added). Generally speaking, litigation-induced emotional
distress is never a compensable element of damages. See, e.g., Stole-
son v. United States, 708 F.2d 1217, 1223 (7th Cir. 1983) ("It would
be strange if stress induced by litigation could be attributed in law to
the tortfeasor. An alleged tortfeasor should have the right to defend
himself in court without thereby multiplying his damages . . . .");
Blakey v. Continental Airlines, Inc., 992 F. Supp. 731, 736 n.3 (D.N.J.
1998); Picogna v. Board of Educ., 671 A.2d 1035, 1038-39 (N.J.
1996) (collecting cases).

    Clearly, Knussman’s anxiety and emotional distress in large mea-
sure were associated with the litigation of this action or the general
grievance process as opposed to the specific constitutional violation
at issue. Apart from this litigation-related stress, Knussman’s evi-
dence of emotional distress is insufficient to support an award of
$375,000. Although Knussman unquestionably suffered real emo-
tional problems, it is clear that much of his genuine emotional distress
resulted from or was exacerbated by the litigation process. We con-
clude the award of $375,000 is not proportional to the emotional dis-
tress caused by the constitutional violation, as opposed to the
litigation of Knussman’s claims, and is clearly against the weight of
the evidence. Because it is not possible to determine what portion of
the verdict was intended to compensate Knussman for the emotional
damages attendant only to the litigation process, a new trial on dam-
ages is more appropriate than a new trial nisi remittitur. See Cline,
144 F.3d at 305 ("[W]e have the option of ordering a new trial nisi
remittitur.").12

  12
    In light of our conclusion that the jury’s verdict was excessive, we
need not address Mullineaux’s argument that the general verdict ren-
dered by the jury had to be vacated because there was no way to deter-
mine what portion of the $375,000 was intended to compensate
Knussman on his FMLA claim under Count II, which was subsequently
vacated by the district court. Given that Knussman has not appealed the
district court’s post-trial rulings, the FMLA claim will not be part of the
remand proceedings. Thus, any issue involving the effect of the FMLA
claims is moot.
26                  KNUSSMAN v. STATE OF MARYLAND
                                    IV.

    In sum, we hold that Mullineaux was not entitled to qualified
immunity against Knussman’s equal protection claim under § 1983
and affirm the judgment as to liability, but we conclude that the jury’s
award of $375,000 was excessive. Accordingly, we vacate the jury’s
award and remand for a new trial on damages with respect to Knuss-
man’s equal protection claim (Count I). Knussman is entitled to be
compensated for emotional distress caused by Mullineaux’s constitu-
tional violation but not for any emotional distress associated with the
litigation of this action or his employer’s general internal grievance
process.13

                          AFFIRMED IN PART, VACATED IN PART,
                                              AND REMANDED

LEE, District Judge, concurring in part and dissenting in part:

   Two issues are before the Court. First, whether a reasonable per-
sonnel official in Mullineaux’s position and with her experience
would have known in 1994 that it was unlawful to apply a gender
neutral child nurturing leave law in a discriminatory manner by bas-
ing a decision with respect to employment benefits on gender stereo-
types. Second, whether the trial court abused its discretion in finding
that the clear weight of the evidence supported the jury’s verdict of
  13
     Mullineaux also argues that the district court erred in refusing to
instruct the jury under Price v. City of Charlotte that before the jury was
permitted to award emotional distress damages for Mullineaux’s denial
of leave under § 7-508(a), it was required to find specifically that Knuss-
man was entitled to such leave in the first place. See Price, 93 F.3d at
1256. We address this argument to keep it from becoming an issue on
remand. Assuming the district court erred in failing to instruct the jury
under Price (and Mullineaux has not provided the specific instruction
that she believes was required), any error was harmless. The evidence at
trial was that Knussman, in fact, performed most if not all of the tradi-
tional care functions for his infant daughter and that his wife was home
on leave following the delivery as a result of her own disability. Mul-
lineaux has failed to direct us to any substantial evidence to the contrary.
Accordingly, the jury could only have concluded that Knussman was
entitled to leave under § 7-508(a) as a primary care giver.
                   KNUSSMAN v. STATE OF MARYLAND                       27
$375,000 for Trooper Knussman’s emotional distress and time lost
with his newborn daughter.

   The Majority concludes that Mullineaux was not entitled to quali-
fied immunity on the grounds that her interpretation of the state pol-
icy on nurturing leave was a by-product of gender stereotypes about
a woman’s role in child rearing. I agree with the Majority’s conclu-
sion that Mullineaux is not entitled to qualified immunity; however,
I write separately to stress the fact that Mullineaux is not entitled to
qualified immunity because she engaged in the discriminatory appli-
cation of a gender neutral statute. The Majority concludes further that
the district court abused its discretion in upholding the $375,000 jury
verdict because the Majority’s review of the record revealed that the
nexus between the constitutional injury and the evidence presented on
damages was "attenuated at best." I dissent from this portion of the
Majority’s Opinion because in reaching its conclusion the Majority
creates a new standard of review for causation and a jury award that
is amorphous and impossible to maintain. The district court did not
abuse its discretion in finding that the weight of the evidence submit-
ted supported the $375,000 verdict. Accordingly, I would affirm the
district court’s decision in its entirety.

                                    I.

   Mullineaux is not entitled to qualified immunity because a reason-
able personnel official in Mullineaux’s position, and with her experi-
ence, would have known in 1994 that the law is clearly established
that it is unlawful to administer a gender neutral leave law in a dis-
criminatory manner and to base her decision with respect to employ-
ment benefits on an employee’s gender. Appellate review of a trial
court’s decision that a party is not entitled to qualified immunity is
a matter of law and is subject to de novo review. See, e.g., Winfield
v. Bass, 106 F.3d 525, 529 (4th Cir. 1997). As the Majority clearly
states, the Supreme Court formulated a two-prong test to determine
whether qualified immunity shields a public official from civil liabil-
ity. See Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982). Under the
first prong, the court must identify the constitutional right at issue and
determine whether that right was clearly established at the time of the
alleged infringement. See Wilson v. Layne, 526 U.S. 603, 609 (1999);
Anderson v. Creighton, 483 U.S. 635, 639 (1987). Under the second
28                 KNUSSMAN v. STATE OF MARYLAND
prong, the court must determine whether a reasonable officer would
have known he violated such right. See Wilson, 526 U.S. at 614-15.

                                   A.

   The Majority states that the constitutional right at issue is whether
the law was clearly established that the equal protection clause pro-
hibited a state agency from permitting only mothers, never fathers, to
take child-nurturing leave benefits available to the primary care giver
for a newborn. However, framing the issue in such a manner mini-
mizes and mischaracterizes the nature of the unconstitutional actions
at issue. Knussman approached Mullineaux, in her capacity as the
Manager of Medical Leave Benefits, to inquire about Maryland’s
newly promulgated leave law that allowed primary care givers of
newborn or adopted children to use accrued sick leave, without certi-
fication of illness or disability. The law allowed up to 30 days leave
for primary care givers, and ten days leave for secondary care givers.
See MD. CODE ANN., STATE PERS. & PENS. § 7-508 (1994). The
leave statute did not condition the receipt of benefits on the basis of
gender. The statute is gender neutral in text, and provides in pertinent
part:

     (a) Primary care givers. — With the approval of the head
     of the employee’s principal department or other independent
     unit, an employee who is primarily responsible for the care
     and nurturing of a child may use, without certification of ill-
     ness or disability, up to 30 days of accrued sick leave to care
     for the child during the period immediately following:

         (1) the birth of the employee’s child; or

         (2) the placement of the child with the employee
         for adoption.

     (b) Secondary care givers. — With the approval of the head
     of the employee’s principal department or other independent
     unit, an employee who is secondarily responsible for the
     care and nurturing of a child may use, without certification
     of illness or disability, up to 10 days of accrued sick leave
                   KNUSSMAN v. STATE OF MARYLAND                      29
    to care for the child during the period immediately follow-
    ing:

         (1) the birth of the employee’s child; or

         (2) the placement of the child with the employee
         for adoption.

Id. The statute makes no reference to a distinction on the basis of gen-
der. Nonetheless, in response to Knussman’s request, Mullineaux told
Knussman that he could not qualify as the primary care giver under
the statute because he was a man. Based on these facts, it is impera-
tive that any inquiries into the constitutional violation at issue focus
on the liberties that Mullineaux took in her capacity as Manager of
Medical Leave Benefits.

   The Majority misplaces its focus on comparing Mullineaux’s deci-
sion to that of legislators and agencies in order to determine the con-
stitutionality of Mullineaux’s decision. The Majority concludes that
Mullineaux’s decision is unconstitutional because she based her deci-
sion on stereotypical notions of male/female roles in society. It is true
that when analyzing a legislative or state enactment on the basis of
gender that the gender classification cannot be based on stereotypical
notions, and must be substantially related to the achievement of an
important government interest. However, this is not a situation where
the state government or agency arrived at a calculated or reasoned
decision to create a gender based statutory distinction to advance an
important government interest. Cf. Heckler v. Matthews, 465 U.S.
728, 744, 751 (1984) (upholding limited gender based spousal benefit
statute in order to protect a retiree’s reliance on prior provisions
struck down as gender based provisions); Michael M. v. Superior
Court of Sonoma County, 450 U.S. 464, 469-71 (1981) (upholding
sex-based statutory rape law, which furthered an important govern-
ment interest of preventing pregnancy); Rostker v. Goldberg, 453
U.S. 57, 78-79 (1981) (upholding legislative exclusion of women
from draft because men and women are not similarly situated for
combat). Mullineaux created her own classification that primary care
giver equals a woman. By comparing Mullineaux’s actions to promul-
gated laws that make gender distinctions, the Majority mischaracter-
30                 KNUSSMAN v. STATE OF MARYLAND
izes the gravity of Mullineaux’s actions. Mullineaux engaged in the
discriminatory application of Maryland’s gender neutral leave statute.

   The constitutional right at issue is defined in the plain text of the
statute. Knussman had a right not to be discriminated against on the
basis of his gender. This inquiry does not require consideration of
whether the legislature drew a permissible distinction in law based on
gender. The statute is completely devoid of gender classification. Sig-
nificantly, the nurturing leave statute applies to adoption as well as
the birth of a child; therefore, no biological gender classification is
implied or inherent in the process of determining whether the leave
applicant is a "primary care giver" or a "secondary care giver." In
1994, Knussman sought leave as a primary care giver pursuant to the
nurturing leave statute, which provided 30 days leave for primary care
givers and ten days leave for secondary care givers for parents of
newborns and newly adopted children. Cloaked with the authority as
the Manager of Medical Leave Benefits for the Maryland State
Department of Police, Mullineaux took it upon herself to interpret this
gender neutral statute in a gender specific manner. Mullineaux cate-
gorically denied Knussman’s request for leave to care for his newborn
daughter as a primary care giver because Knussman was a man.
Knussman brought suit against Mullineaux, and others, for categori-
cally denying him leave as a primary care giver because of his gender
in violation of the Equal Protection Clause of the Fourteenth Amend-
ment. Therefore, for the purpose of analyzing Knussman’s claim, this
Court must look at a person’s right not to have a gender neutral stat-
ute applied in a discriminatory manner and determine if such right
was clearly established at the time of Mullineaux’s actions in 1994.

   In 1994, it was clearly established that a person should not be dis-
criminated against on the basis of his gender by having a gender neu-
tral statute applied to him in a discriminatory manner. In order for an
identified right to be clearly established, the "‘contours of the right’
must be drawn in such a way as to provide notice to a reasonable per-
son in the official’s position that his conduct violated the identified
right." Amaechi v. West, 237 F.3d 356, 363 (4th Cir. 2001). By 1994,
the Supreme Court conclusively drew the contours of the right to be
free from gender discrimination in employment decisions, which are
not substantially related to an important government interest. See
David v. Passman, 442 U.S. 228, 234-35 (1979) (holding it violates
                   KNUSSMAN v. STATE OF MARYLAND                     31
the Fifth Amendment due process clause to fire a person because she
is a woman); Caban v. Mohammed, 441 U.S. 380, 394 (1979) (hold-
ing that sex-based distinctions between unmarried mothers and
unmarried fathers, in a domestic relations law provision, are unconsti-
tutional because it bears no substantial relation to any important state
interest); Califano v. Goldfarb, 430 U.S. 199, 206-7 (1977) (holding
that a gender based distinction between widows and widowers vio-
lates the due process and equal protection clauses because they are
based on archaic and over-broad generalizations); Craig v. Boren, 429
U.S. 190, 197 (1976) (noting that the archaic and over-broad general-
izations of women could not justify use of gender distinctions). In
addition by 1994, the Supreme Court conclusively drew the contours
of the right to be free from having a neutral statute applied in a dis-
criminatory manner. See Snowden v. Hughes, 321 U.S. 1, 8 (1943)
(holding that the unlawful administration of a statute fair on its face,
resulting in its unequal application, is a denial of equal protection if
it is shown to be intentional or purposeful discrimination present);
Yick Wo v. Hopkins, 118 U.S. 356, 373-74 (1886) (holding that it is
unconstitutional to administer a law that is fair on its face in an
unequal manner). The established Fourteenth Amendment jurispru-
dence in 1994 protected Knussman’s right to receive nurturing leave
benefits under a gender neutral leave statute without his gender effect-
ing or impeding such decision. Therefore, the right at issue was
clearly established because the contours of the right to be free from
discriminatory behavior afforded Mullineaux adequate notice that her
interpretation of a gender neutral leave statute, which resulted in the
gender based denial of a benefit, violated the Fourteenth Amendment.

                                  B.

   A reasonable person in Mullineaux’s position would have known
that her conduct violated a person’s right not to have nurturing leave
benefits administered in a discriminatory manner. Mullineaux was the
Manager of Medical Leave Benefits. She worked previously at the
Maryland State Department of Personnel, and had approximately 15
years of experience in state employment and administrative policy
matters at the time of the incident. J.A. 670, 1058. In 1994, a person
in Mullineaux’s position and with her experience should have known
that Maryland law prohibited her from drawing a distinction on the
basis of gender when administering leave benefits to parents caring
32                 KNUSSMAN v. STATE OF MARYLAND
for their children. Maryland law has made it clear that gender is not
a permissible factor in determining the legal rights of a woman or
man. See Burning Tree Club, Inc. v. Bainum, 501 A.2d 817, 822 (Md.
1985); Condore v. Prince George’s Co., 425 A.2d 1011, 1015 (Md.
1981). Therefore, the treatment of any person by the law may not be
based on the mere circumstances that such person is of one gender or
the other. See Burning Tree Club, Inc., 501 A.2d at 822. Maryland’s
Equal Protection Act flatly prohibits gender-based classifications
absent substantial justification, whether contained in legal enact-
ments, government policies, or by application of common law rules.
See State v. Burning Tree Club, Inc., 554 A.2d 366, 387 (Md. 1989);
Rand v. Rand, 374 A.2d 900, 903 (Md. 1977). Maryland reinforced
its mandate of parental equality in 1978 when it unequivocally abol-
ished the maternal preference in child custody cases. See McAndrew
v. McAndrew, 382 A.2d 1081, 1086 (Md. 1978). The highest court in
Maryland has clearly stated that a parent is no longer presumed to be
clothed with, or to lack, a particular attribute merely because that par-
ent is a male or female. See id. Despite this unequivocal mandate,
which Mullineaux should have been aware of given her experience
and position, Mullineaux discriminated against Knussman by assum-
ing that he, as a man, could not have been the primary care giver for
his child.

   Moreover, a reasonable leave benefits manager would have known
to pursue the proper channels at work to determine the parameters of
the newly enacted statute. Mullineaux knew that Director of Legisla-
tive and Policy Services, John Irick, had the authority to make policy
rulings for the Maryland State Department of Police. J.A. 711. Irick
knew that the gender-based denial of Knussman’s nurturing leave
request was discriminatory and illegal. J.A. 423, 425, 429. A reason-
able leave benefits manager would have known to confirm the stat-
ute’s requirements with Irick, prior to giving false information. If
promptly asked, Mullineaux could have discovered early on what she
should have known: that confining the primary care giver category to
women was discriminatory and unconstitutional. Ultimately, a reason-
able leave benefits manager should have recognized that she was
applying a gender neutral leave statute in a discriminatory manner by
making only men prove they were primary care givers to newborn or
adopted children. A reasonable person in Mullineaux’s position
would have known that they were violating Knussman’s right to be
                   KNUSSMAN v. STATE OF MARYLAND                       33
free from discrimination on the basis of gender. Therefore, I concur
with the Majority’s conclusion that Mullineaux is not entitled to qual-
ified immunity.

                                   II.

   The district court did not abuse its discretion in finding that the
weight of the evidence submitted supported the jury verdict of
$375,000 to Knussman. On a Rule 59 motion for a new trial address-
ing compensatory damages, the trial court must weigh the evidence
and consider the credibility of the witnesses to determine whether the
verdict was against the clear weight of the evidence or was based
upon evidence that was false. See Atlas Food Sys. v. Crane Nat’l Ven-
dors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). If the trial court weighs
the evidence and determines that it is deficient to sustain a verdict,
then the trial court can set aside the verdict and grant a new trial. See
id. It is this decision that this Court must review. In reviewing a trial
court’s decision to uphold a jury verdict, this Court must determine
whether the trial court abused its discretion when it ruled that the ver-
dict was not against the clear weight of the evidence and was not
based upon false evidence. See Cline v. Wal-Mart Stores, Inc., 144
F.3d 294, 301 (4th Cir. 1998). Accordingly, the issue before this
Court is whether the district court abused its discretion in finding that
the $375,000 award was not against the clear weight of the evidence
and was not based upon evidence that was false. Appellate review of
the evidence demonstrates that as a result of the violation Knussman
has suffered emotional distress and has lost priceless time with his
child; therefore, the constitutional violation supports the $375,000
award.

                                   A.

   The trial court did not abuse its discretion in finding that the weight
of the evidence submitted in support of Knussman’s claims of emo-
tional distress supports the verdict. Distress is a component of per-
sonal injury that is customarily proved by showing the nature and
circumstances of the wrong and its effect on the plaintiff. See Carey
v. Piphus, 435 U.S. 247, 263-64 (1978). When analyzing a claim for
emotional distress premised upon a constitutional violation, a court
should consider: (1) the degree of emotional distress, (2) the context
34                 KNUSSMAN v. STATE OF MARYLAND
of the events surrounding the emotional distress, (3) the evidence
tending to corroborate the plaintiff’s testimony, (4) the nexus between
the challenged conduct and the emotional distress, (5) any mitigating
circumstances, and (6) medical attention and/or psychological or psy-
chiatric treatment that the plaintiff received as a result of the emo-
tional distress. See Price v. City of Charlotte, 93 F.3d 1241, 1254 (4th
Cir. 1996). The uncontroverted evidence of three doctors, Knuss-
man’s family, and Knussman himself were sufficient for a jury and
a trial court to find that the evidence presented to demonstrate Knuss-
man’s emotional distress supported the verdict.

   First, the record supports Knussman’s contention that he suffered
a severe degree of emotional distress. Knussman testified that after
being denied leave he experienced chest pains and palpitations,
depression, loss of enjoyment of activities, loss of sleep, and nausea.
J.A. 196, 204-206. In addition, Knussman’s wife testified that Knuss-
man had trouble sleeping and was very withdrawn and depressed. J.A.
525, 529. The severity of Knussman’s distress is best exemplified by
Psychologist Susan Toler’s diagnosis of Knussman as having Adjust-
ment Disorder and Major Depressive Disorder. J.A. 560. For exam-
ple, Dr. Toler described Major Depressive Disorder as a person losing
their sense of vitality, their sense of self, their confidence in their own
ability to respond to problems, and their ability to enjoy normal or
every day ordinary joys. J.A. 560. The Defendants presented no evi-
dence, or contradicting expert testimony that would undermine Dr.
Toler’s diagnosis. Accordingly, the weight of this evidence supports
a finding that the severity of Knussman’s distress was substantial.

   Second, the events surrounding the emotional distress were signifi-
cant because the constitutional violation concerned the birth of
Knussman’s first child, and the severe illness endured by his wife in
connection with the birth of their child. During her pregnancy, Mrs.
Knussman was diagnosed as having preeclampsia. J.A. 280, 545. This
condition extended beyond the birth of their child. If not controlled
properly, preeclampsia can cause a triad of swelling, high blood pres-
sure, and protein in the urine. J.A. 280. This process can progress to
a point of causing kidney failure, liver failure, or may even become
fatal. See id. Preeclampsia crippled Mrs. Knussman’s ability to func-
tion, and to care for her newborn child. Notwithstanding these cir-
cumstances, Defendants unconstitutionally denied Knussman
                   KNUSSMAN v. STATE OF MARYLAND                        35
extended nurturing leave benefits, and prohibited him from helping
his wife to care for their newborn child. Such circumstances sur-
rounding the denial of benefits to Knussman contributed to the signif-
icance and gravity of the constitutional violation.

   Third, the record is replete with evidence corroborating Knuss-
man’s testimony that he suffered distress. Dr. Toler’s testimony cor-
roborates the severity of Knussman’s emotional distress. On eleven
different occasions during a one year span, Knussman visited Dr.
Toler for treatment of his emotional distress. J.A. 533-34. Dr. Toler
corroborated Knussman’s testimony in that she reported that Knuss-
man had symptoms of sadness, anxiety, worry, rumination, depres-
sion, restlessness, poor concentration, poor self-esteem, paranoia, and
anger. J.A. 547-48, 551, 557. Dr. Toler also acknowledged that
Knussman suffered many physical symptoms such as panic attacks,
chest pains, racing heartbeat, significant sleep loss, and loss of appe-
tite. J.A. 549-50. In addition, Psychiatrist Lidia Wenz’s report further
acknowledged that Knussman manifested symptoms of periodic panic
attacks of varying severity, hyper vigilance avoidance, and a numbing
of emotions. J.A. 1202. Moreover, Knussman’s treating physician,
Dr. Michael Crowley, provided testimony supporting the contention
that Knussman exhibited some of these signs of stress.1 J.A. 316.
Three different doctors corroborated Knussman’s accounts of distress.
Therefore, sufficient credible evidence exists to corroborate Knuss-
man’s accounts of emotional distress.

  Fourth, the nexus between the challenged conduct and the emo-
  1
    This is not a situation where the plaintiff failed to produce evidence
demonstrating that he suffered an injury. See, e.g., Carey v. Piphus, 435
U.S. 247, 263-64 (1978) (holding that a constitutional violation in and of
itself is only entitled to nominal damages absent proof of actual injury
in a § 1983 suit); Price v. City of Charlotte, 93 F.3d 1241, 1245 (4th Cir.
1996) (reversing compensatory damages award in § 1983 suit and award-
ing nominal damages where plaintiffs’ emotional distress consisted
exclusively of their own conclusory statements); Hetzel v. County of
Prince William, 89 F.3d 169, 171 (4th Cir. 1996) (reversing and remand-
ing excessive compensatory damages award in § 1983 and Title VII suit
where plaintiff presented no evidence to corroborate the existence of her
specific harms).
36                 KNUSSMAN v. STATE OF MARYLAND
tional distress is substantial. The challenged conduct at issue is
embodied in the jury’s verdict that the State of Maryland, Colonel
David B. Mitchell, Captain David Czorapinski, First Sergeant Ronnie
P. Creel, and Jill D. Mullineaux discriminated against Knussman by
denying him leave benefits on the basis of his gender. J.A. 1211. The
challenged conduct is the constitutional injury of gender discrimina-
tion. Knussman was discriminated against on the basis of his gender
when Defendants acted in concert to deny Knussman extended leave
benefits. The evidence supports the jury’s conclusion that these
actions are inextricably linked to the emotional distress experienced
by Knussman. The jury heard the testimony of Dr. Toler who con-
nected the emotional distress experienced by Knussman to the overall
denial of leave. J.A. 558. Specifically, Knussman’s attorney asked Dr.
Toler, "Is it your expert opinion that those physical symptoms that
[Knussman] was experiencing in 1995 were directly related to the dis-
pute with his employer over leave?" J.A. 550. Dr. Toler responded,
"It is my opinion that they are related, [and] that seemed to be the
stressor that precipitated an evolution of these symptoms." Id. Dr.
Toler concluded further that in her professional judgment if Knuss-
man had been granted leave, then these symptoms that he presented
would not have existed. J.A. 579, 560. Therefore, the evidence sub-
stantially supported the nexus between Knussman’s emotional dis-
tress and the denial of leave.2

   Fifth, the evidence shows that Knussman received medical atten-
tion, psychological treatment, and psychiatric treatment as a result of
the emotional distress. As noted above, the evidence submitted
showed that Knussman received lengthy psychological treatment
from Psychologist Dr. Toler for his emotional distress. In addition,
Knussman sought the assistance of Psychiatrist Dr. Wenz who found
it necessary to place Knussman on medication to control his symp-
toms of depression. Dr. Wenz placed Knussman on Prozac in an
attempt to help increase the levels of serotonin in Knussman’s body,
which in turn would enhance Knussman’s ability to use his body’s
natural antidepressants. J.A. 569. Therefore, the medical attention and
  2
   The Majority holds that the clear weight of the evidence does not sup-
port a causal connection between Knussman’s emotional distress and the
constitutional injury. However, as discussed infra Part II.C, the Majori-
ty’s premise for this conclusion is erroneous.
                   KNUSSMAN v. STATE OF MARYLAND                      37
treatment Knussman received was significant to support the jury’s
verdict for damages.

   Ultimately, the weight of the evidence supports the relevant factors
to be considered in analyzing an emotional distress claim. Therefore,
the district court did not abuse its discretion in upholding the jury’s
$375,000 damages award.

                                   B.

   Even though emotional damages may be sufficient, in and of them-
selves, to sustain the jury verdict, emotional distress damages were
not the only damages requested and awarded in this action. The dis-
trict court instructed the jury that it could fairly compensate Knuss-
man for any injury caused by the constitutional violation. J.A. 1097-
99. This includes the time Knussman lost with his newborn daughter.
The Maryland statute at issue recognized the importance of a parent
and child bonding in the initial days of a newly born, or newly
adopted, child. See MD. CODE ANN. § 7-508. The statute implicitly
acknowledged the importance of the primary care giver to have up to
30 days leave from work to care for their child. See id. By limiting
him to the ten day secondary care giver leave status, Mullineaux
denied Knussman his right to care for his child during her initial days
on this earth. The jury was in an appropriate position to determine
that Knussman suffered quantifiable damages due to Mullineaux
denying him the additional 20 days with his child. See generally Con-
ner v. Schrader-Bridgeport Internat’l, Inc., 227 F.3d 179, 201 (4th
Cir. 2000) (holding that the district court erred in its determination
that irrelevant and prejudicial evidence affected the jury’s verdict). It
is possible that the jury quantified this pecuniary interest to help con-
tribute to the calculation of the $375,000 award. Accordingly, such a
determination further buttresses the district court’s discretion to
uphold the validity of the jury verdict.

                                   C.

   The Majority sets aside the jury’s $375,000 verdict and remands
the case for a trial on damages because it views the nexus between
Mullineaux’s actions and the emotional distress experienced by
Knussman as "attenuated at best." The Majority reaches this decision
38                 KNUSSMAN v. STATE OF MARYLAND
based on its view that Knussman’s emotional distress was the result
of this litigation, not the constitutional injury. This approach is flawed
for three reasons. First, the Majority minimizes the constitutional
injury at issue by describing the injury as Mullineaux’s "slanderous
words."3 Second, the Majority utilizes an amorphous standard, which
calls for a jury to explain its particular rationale for its proximate
cause finding. Third, the Majority implies that the jury mistakenly
included litigation related distress within its calculation of damages
yet the Majority does not reference any erroneous jury instruction
given by the district court which would lead the jury to incorporate
litigation related stress4 into damages. As seen below, the Majority’s
approach does not support the conclusion that the district court abused
its discretion in upholding the jury’s verdict.

                                    1.

   The Majority minimizes the constitutional violation at issue. The
Majority contends that the constitutional violation was Mullineaux
denying Knussman the same opportunity to qualify for primary care
giver status as would be afforded to a mother. By limiting the consti-
tutional violation to Mullineaux’s sole actions, the Majority mini-
mizes the injury thus enabling it to conclude that the verdict was
excessive in light of the evidence. The constitutional violation was
gender discrimination. The jury returned a verdict that stated that
David Mitchell, David Czorapinski, Ronnie Creel, Jill Mullineaux,
and the State of Maryland all denied Knussman leave under Maryland
law because of his gender. J.A. 1211. Therefore, the actions of all of
the Defendants, not just Mullineaux, compromised the constitutional
violation.

   The record demonstrates that Jill Mullineaux’s actions were egre-
gious by themselves. In response to Knussman’s inquiries, Mul-
lineaux, as the Manager of Medical Leave and Benefits, performed a
   3
     Mullineaux told Knussman "Unless your wife is in a coma or dead,
you can’t be primary care provider." J.A. 1154, 202-04, 232.
   4
     Defendants raised the issue of non-compensable litigation related
stress in its cross-examination of Dr. Toler, J.A. 588, two questions in
cross-examination of Dr. Crowley, J.A. 319-320, and several questions
to Plaintiff, J.A. 259-263.
                   KNUSSMAN v. STATE OF MARYLAND                       39
cursory inquiry into the meaning of the statute, then she erroneously
informed Knussman that he was only entitled to secondary care giver
status. Subsequently, when Knussman asked a second time if he could
receive extended leave as the primary care giver, Mullineaux commu-
nicated that the only way that Knussman could qualify for primary
care giver status was for his wife to be dead or in a coma.

   Similarly, Captain David Czorapinski, participated in the discrimi-
nation against Knussman because he initially misinformed Knuss-
man’s supervisor that the primary care giver was presumed to be the
mother. Czorapinski subsequently realized that he was misinformed
about the presumption of primary care givers being a mother. None-
theless, during the grievance procedure Czorapinski maintained this
erroneous bias. This is evident in Czorapinski’s statement that "All
indicators show that Mrs. Knussman was capable of providing for the
care and nurturing of their child . . . there was nothing offered to indi-
cate that she was unwilling or otherwise unable to provide care for the
child." J.A. 1209. In a less egregious manner, Czorapinski continued
to apply the same unconstitutional presumption as Mullineaux: unless
Knussman could show that his wife was incapable of taking care of
his daughter, Knussman could not be considered the primary care
giver under the statute. The jury also found David Mitchell and Ron-
nie Creel’s actions resulted in a constitutional violation. The evidence
submitted showed that both Mitchell and Creel were privy to all of
the information, knew of Czorapinski and Mullineaux’s actions, yet
failed to act. J.A. 1118, 1132. Therefore, the constitutional violation
encompassed (1) Mullineaux and Czorapinski’s initial joint decision
to only allow Knussman two weeks nurturing leave, (2) Mullineaux,
Creel, and Czorapinski’s subsequent denial of Knussman’s request to
have his two week nurturing leave extended, (3) Mullineaux’s
remarks that Knussman’s wife had to be dead or in a coma before he
could qualify for more leave, (4) Czorapinski’s continued application
of the unconstitutional gender presumption during the grievance pro-
cedure, and (5) Creel and Mitchell’s ambivalence and inaction to
Knussman even though they were aware of the gender presumption
being applied against Knussman. The jury found Knussman was enti-
tled to $375,000 in damages as a result of a series of actions by all
of the Defendants. J.A. 1211-13. The damages were not limited to
Mullineaux’s actions. Therefore, the weight of the evidence supports
40                 KNUSSMAN v. STATE OF MARYLAND
the finding that the constitutional injury could have resulted in the
damages sustained.

                                   2.

   The Majority Opinion creates an amorphous new standard of
review for an excessive jury verdict claim, which calls for an appel-
late court to determine the proportional component of a jury verdict.
The Majority remands this case for a trial on damages because it
claims it was not possible to determine what proportion of the verdict
was intended to compensate Knussman for emotional damages. The
Majority looks to the precedent of Carey, Hetzel, and Price to support
its conclusion that the constitutional violation did not cause emotional
distress warranting $375,000 in damages. See Carey, 435 U.S. 247;
Hetzel v. County of Prince William, 89 F.3d 169, 171 (4th Cir. 1996);
Price, 93 F.3d 1241.

   However, in contrast to Knussman’s situation, the Carey, Hetzel,
and Price decisions focus on cases where the plaintiff failed to show
emotional damages. In Carey, several suspended students brought
procedural due process claims against a school district. See Carey,
435 U.S. at 263-64. The plaintiffs put no evidence in the record to
show what damages, if any, they sustained as a result of the constitu-
tional injury. The record was completely devoid of any evidence that
could form the basis for measuring the extent of their injuries. Ulti-
mately, the Carey Court held that absent proof of actual injury from
the constitutional violation, the students were entitled to recover only
nominal damages. See id. at 264. Similarly, in Hetzel, this Court
found that the record was devoid of evidence to show that the plaintiff
suffered an actual constitutional injury. See Hetzel, 89 F.3d at 172. In
Hetzel, a Hispanic female police officer brought suit against the
county and police chief alleging harassment and discrimination on the
basis of sex and national origin. Hetzel’s evidence concerning the
emotional distress consisted almost exclusively of "Hetzel’s own
brief, conclusory statements — compromising less then ten pages of
a joint appendix exceeding 5,000 pages — that she had headaches,
stress, trouble reading to her daughter, and problems with her family
life as a result of appellants’ actions." Id. at 171. She presented no
evidence corroborating specific harm, she continued to perform her
duties without a noticeable diminution in performance, and she never
                   KNUSSMAN v. STATE OF MARYLAND                     41
saw a doctor, therapist, or other professional. The Court held that the
$500,000 award was grossly excessive in light of the limited evidence
of harm presented at trial. See id. (holding that the award must be pro-
portional to the actual injury incurred and must focus on the real
injury sustained). In addition, in Price, this Court reversed the plain-
tiff’s award of compensatory damages due to the insufficiency of the
evidence. See Price, 93 F.3d at 1250. Several White police officers
sued the city contending that its race-based promotion policy for
police sergeants violated the equal protection clause. At trial, plain-
tiffs proffered only vague, conclusory testimony concerning their
injury. In sum, the police officers said that they suffered feelings of
betrayal and humiliation. See id. at 1254. This Court held that the
police officers’ testimony simply failed to show any demonstrable
emotional injury. See id. at 1254-55. Accordingly, the Court reversed
the $3,000 compensatory award damages and awarded $1 in nominal
damages. Ultimately, the issues focused upon in Carey, Hetzel, and
Price are distinguishable from the case at hand. As demonstrated
above, Knussman presented overwhelming and uncontroverted medi-
cal and non-medical evidence demonstrating that he suffered emo-
tional distress.

   The jury was capable of determining that the constitutional viola-
tion caused Knussman’s injuries. It is well settled that causation is
ordinarily left for a jury to determine. See Exxon Co., USA v. Sofec
Inc., 517 U.S. 830, 840-41 (1996) (holding that the issue of proximate
causation involves application of law to fact, which should be left to
the fact finder, subject to limited review); Conner, 227 F.3d at 201
(holding that the district court erred by overturning the jury’s verdict
based on its determination that irrelevant and prejudicial evidence
affected the verdict); Aravanis v. Elsenberg, 206 A.2d 148, 158 (Md.
1965) (holding that violations and proximate cause of injury were
questions of fact properly left for the jury’s determination). Dr. Toler
specifically and repeatedly connected the emotional distress experi-
enced by Knussman to the overall denial of leave. J.A. 550-58. After
weighing the testimony of the witnesses, and examining the evidence,
the jury concluded that Knussman was entitled to compensatory dam-
ages in the amount of $375,000. Medical and eyewitness testimony
within the record supports the jury finding that Knussman’s injury
resulted from the constitutional violation. No reason exists to doubt
42                 KNUSSMAN v. STATE OF MARYLAND
the jury’s determination and quantification of compensation for
Knussman.

   The Majority is not satisfied with the jury’s determination that the
constitutional violation caused the injury, even though the Majority
acknowledges that Knussman produced sufficient evidence of actual
injury. The Majority seeks some proportional or mathematical for-
mula for the determination of compensatory damages. The Majority
describes the connection between the constitutional injury and the
emotional distress as "attenuated at best." Attenuated means weak or
thin. See RANDOM HOUSE DICTIONARY OF THE ENGLISH LANGUAGE 133
(2nd Ed. 1987). However, Knussman presented medical testimony
specifically connecting the constitutional violation and the emotional
distress, and the defense presented no evidence of malingering or
overreaching by Knussman. See supra Part II.A. Therefore, the
Majority creates a standard that uncontroverted medical testimony
affirming the connection between the injury and emotional distress is
insufficient as a matter of law. The Majority’s position requires the
fact finder to pinpoint and articulate precisely where the plaintiff’s
emotional distress over the constitutional injury ends, and the emo-
tional distress over the impermissible factor, i.e., the litigation related
distress, begins. This is not, and should not be, a prerequisite to sus-
tain a damage award under § 1983. A court of review reviews the
record to determine if the clear weight of the evidence supports the
verdict. See Cline, 144 F.3d at 301. It is only necessary for plaintiffs
to demonstrate, and the jury to find, that a casual connection between
the constitutional violation and the plaintiff’s demonstrated injury in
order to recover compensatory damages. See Price, 93 F.3d at 1251
(citing Gore v. Turner, 563 F.2d 159, 164 (5th Cir. 1997)). Therefore,
a district court does not abuse its discretion if it upholds a jury verdict
where the evidence presents sufficient proof of a constitutional viola-
tion, injury, and a casual connection between the injury and constitu-
tional violation. Knussman has produced sufficient evidence of
causation. As demonstrated above, the clear weight of the evidence,
in the form of Dr. Toler’s testimony, demonstrates a strong link exists
between the constitutional violation and the emotional distress experi-
enced by Knussman. Therefore, legally sufficient evidence existed for
a reasonable jury to have reached its verdict.
                    KNUSSMAN v. STATE OF MARYLAND                         43
                                     3.

    Nothing within record shows that the jury considered litigation
related distress as a factor in damages. The Majority remands for
damages because in its view the jury factored litigation related dis-
tress into its calculation of damages. Defendants had the opportunity
to cross-examine Dr. Crowley and Dr. Toler on the issue of litigation
related distress. J.A. 319-20, 571-80, 588. In particular, Dr. Toler
admitted that the lawsuit was stressful on Knussman because it tended
to magnify the events, circumstances, and adversarial relationship that
had developed over the course of the years. J.A. 571. Notwithstanding
this testimony, it remains possible that the jury found the emotional
distress due to the constitutional injury, not due to litigation, caused
the injury. Defendants stressed to the jury during the trial that Knuss-
man could not recover damages for litigation related distress.5 More-
over, the district court’s instructions were clear that Knussman could
only recover for damages sustained by the constitutional injury itself.
J.A. 1097-98. The Majority references no erroneous instruction given
by the district court, which would confuse the jury into incorporating
litigation related distress as recoverable damages. See, e.g., Memphis
Community Sch. Dist. v. Stachura, 477 U.S. 299, 306 (1986) (revers-
ing jury’s verdict because the trial judge gave an erroneous jury
instruction allowing the jury to compensate the plaintiff for circum-
stances that should not be compensated). The Majority simply implies
that it is not comfortable with the jury’s ability to weigh the credibil-
ity of the witnesses, or the trial judge’s ability to utilize its discretion,
and reach its conclusion that Knussman’s injuries resulted from the
constitutional violation. The Majority has no reason to infer or imply
that the jury improperly calculated litigation related distress into its
$375,000 damages determination. The Majority should not set aside
the jury’s verdict as excessive because it cannot succinctly enunciate
clear principles for assessment of whether a verdict for compensatory
damages, including the medical and emotional distress components,
is excessive as a matter of law. Accordingly, the district court’s deci-
sion upholding the jury’s award should be affirmed. Therefore, while
  5
   It is important to note that Defendants did not present any contrary
medical evidence showing that Knussman’s distress resulted from the lit-
igation.
44               KNUSSMAN v. STATE OF MARYLAND
I concur in the judgment, I respectfully dissent in the decision to
remand the case for a trial on damages.